                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                                 Case No. 4:05-cr-00014-BLW
                      Plaintiff,
                                                MEMORANDUM DECISION &
        v.                                      ORDER

 TYRONE D. CHACON,

                      Defendant.


                                   INTRODUCTION

       Before the Court is Defendant Tyrone D. Chacone’s Motion for Early Termination

of Supervised Release (Dkt. 310) as well as his unopposed Motion for Reappointment of

Counsel (Dkt. 309). For the reasons explained below, the Court will grant both motions.

                                    BACKGROUND

       In November 2005, Mr. Chacon pleaded guilty to distribution of

methamphetamine. He was sentenced to 262 months’ imprisonment, although his

sentence was twice reduced. In September 2010, the Court reduced his sentence to 180

months, based on a settlement agreement between the parties. See Dkt. 293. Under the

terms of the settlement, Mr. Chacon agreed not to litigate an ineffective-assistance-of-

counsel claim if the government agreed to a reduced sentence of 180 months. In

September 2015, Chacon’s sentence was again reduced, this time to 144 months, based


MEMORANDUM DECISION & ORDER - 1
on an amendment to the sentencing guidelines. See Dkt. 302.

       Mr. Chacon began serving his five-year term of supervision in May 2016. If he

stays on track, he will be finished in May 2021. He asks to be released now, roughly two

years early. The United States Attorney’s Office opposes the motion. The United States

Probation Office is remaining neutral.

                                   DISCUSSION

       Under 18 U.S.C. § 3583(e), district courts have discretion to grant early

termination of supervised release so long as the defendant has served at least one year on

supervision and the court is satisfied that early release is “warranted by the conduct of the

defendant released and the interest of justice.” In exercising its discretion, the court must

consider certain statutory factors enumerated in 18 U.S.C. § 3553(a), such as nature and

circumstances of the underlying offense, the defendant’s history and characteristics;

deterrence; public safety; rehabilitation; proportionality; and consistency. See id (citing

§ 3553(a)(1); (a)(2)(B)–(D); (a)(4)–(7)).

1.     Defendant’s Conduct

       Looking first to the defendant’s conduct, this Court is not moved by perfect

compliance with the terms of supervision. That is what is expected of any defendant. As

one court put it, “[m]odel prison conduct and full compliance with the terms of

supervised release is what is expected of a person under the magnifying glass of

supervised release and does not warrant early termination.” United States v. McKay, 352

F. Supp. 2d 359, 361 (S.D.N.Y. 1998). Defendants seeking an early release must instead

show something more – something unusual or extraordinary. Accord United States v.

MEMORANDUM DECISION & ORDER - 2
Etheridge, 999 F. Supp. 2d 192, 195 (D.D.C. 2013).

       Mr. Chacon has done that. As outlined more fully in his moving papers, Mr.

Chacon’s progress goes far beyond perfect compliance with the terms of supervision.

After having taken full advantage of educational and vocational opportunities in prison,

Mr. Chacon continued his upward trajectory after release. He almost immediately

reopened his tattoo shop, which is reportedly successful. He is an important part of his

family and extended family. And he has demonstrated a commitment to giving back to

his community by donating time and money to various local charitable organizations.

       In sum, Mr. Chacon’s post-release activities and successes have been

extraordinary and convince this Court that early termination is “warranted by the conduct

of the defendant.” 18 U.S.C. § 3583(e)(1)(A).

2.     The Interests of Justice; The Relevant § 3553(a) Factors

       The Court also finds that early termination is in “in the interest of justice.” Id. In

making this determination, the Court has considered each of the relevant § 3553(a)

factors. The Court will not explicitly discuss each factor here, thought it will note that

several weigh in favor of early termination. Among other things: Mr. Chacon is no longer

a threat to the public. § 3553(a)(2)(C). The Court does not believe he would benefit from

further correctional treatment or vocational training, and it does not appear that he needs

any medical care. § 3553(a)(2)(D). There is also no need to provide restitution to any

victims. Id. at § 3553(a)(7).

3.     The Government’s Categorical Approach

       Finally, the Court will note that the government’s opposition was not helpful

MEMORANDUM DECISION & ORDER - 3
because it did not discuss any of the relevant factors outlined above. Instead, although the

government commended Mr. Chacon for his accomplishments, it went on to say that it

normally does not support motions for early termination unless the defendant has one

year or less remaining on a term of supervision. The government has taken this approach

“to achieve parity with successful candidates in START Court who then earn one year off

of their supervised release term for successful completion of the START program.”

Response, Dkt. 313, at 2.

       The Court is not persuaded by a categorical approach such as this. Rather, as

already noted, the Court must focus more specifically on the individual before it. Cf.

United States v. Lowe, 632 F.3d 996 (7th Cir. 2011) (district court could not categorically

refuse to consider motions for early termination until 12 months before supervise

release’s end date). Having done so, the Court finds that Mr. Chacon is a suitable

candidate for early release.

                                     CONCLUSION

       Mr. Chacon’s performance on supervision thus far demonstrates that more

supervision – whether for the benefit of the public or Mr. Chacon – is unnecessary. Mr.

Chacon has taken impressive steps during the past three years. After carefully

considering the 18 U.S.C. § 3553(a) factors, this Court finds that early termination is

warranted by defendant’s conduct and is in the interests of justice.




MEMORANDUM DECISION & ORDER - 4
                                   ORDER

      IT IS ORDERED that:

      (1) Defendant’s unopposed Motion for Reappointment of Counsel (Dkt.

         309) is GRANTED for the reasons stated in the motion.

      (2) Defendant’s Motion for Early Termination of Probation (Dkt. 310) is

         GRANTED.

                                              DATED: June 17, 2019


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION & ORDER - 5
